Case 4:18-cv-02869 Document 122-2 Filed on 03/06/20 in TXSD Page 1 of 2

Areas of inquiry pursuant to rule 30 (B) (6):

L.

il.

iil,

The following areas pertaining to the annuity contract that is the subject matter of
request for admission number |: As of December 2008 and October 18, 2017, John
Hancock’s record-keeping procedures (both digital as well as by hard copy) of the
annuity contract, both the annuity contract in its entirety as well as summaries of the
details of the annuity contract, including but not limited to its owner(s) and
beneficiaries and procedures for changing owners and/or beneficiaries and John
Hancock’s employees’ access to these records.

As of December 2008 and October 17, 2017, the Department(s) within John Hancock
that handled policy holder services with respect to annuities and insurance policies,
including:

Any inquiries or requests from any persons with an interest in said policy
including owner(s) and beneficiaries for specific actions to be taken by John
Hancock;

Policy holder requests for information concerning an annuity;

Procedures for maintaining of records pertaining to the above policy owner
services, including, but not limited to, audio recordings, and all correspondence or
other records or contacts to and from customers or any other individual.

With regard to the January 15, 2009 letter from Vernetta Cheek, BCU, marked
Exhibit 3 and attached to the complaint (ECF Doc 1-3, p 1 of 1), an identification of
the “records” referred to in the first paragraph, the number of annuity representatives
and/or BCU Analyst working in “fixed products S-8-01” and their access to the
information contained in the original annuity.

The change of owner and/or beneficiary forms that had been produced by, or on
behalf of John Hancock to effectuate a change of owner and/or beneficiary for an
annuity as of December 8, 2008.

The standard procedures in place at John Hancock, as of December 8, 2008, for its
employees with regard to the receipt of a request to change a beneficiary or owner of
an annuity.

The procedures in place at John Hancock, as of October 18, 2017 with regard to
processing an annuity death benefit claim.

The “review” that is referred to in the second paragraph of John Hancock’s March 8,
2018 letter to Mr. Wheatley (ECF document 74 — 1, p. 35 of 43.), including but not
limited to the identity of the person who conducted this review and what documents
were generated as result of this review.

The March 28, 2018 letter to Louis Amy Wheatley, the John Hancock employee who
prepared this letter and the John Hancock records that were consulted by the

g DEFENDANT'S
F EXHIBIT
:
=

lia ald

 
Case 4:18-cv-02869 Document 122-2 Filed on 03/06/20 in TXSD Page 2 of 2

representative of John Hancock, fixed product claims in order to respond to Mr. Louis
Wheatley’s inquiry.

9, Any opinions generated by any employees of John Hancock prior to May 16, 2018 as
to who was entitled to the annuity benefits under the annuity contract.

10. All facts pertaining to the authorization of any payments or transfers of funds made to
the Defendant Jeremy Ward, including but not limited to, the sum of $3,463.36 on
May 16, 2018, and the sum of $9,004.70 on May 17, 2019.

11. The nature, extent, and scope of the “review” referred to in John Hancock’s March 8,
2018, letter (ECF document 74-1, p. 33 of 43), including the John Hancock
employees who participated in said review of and all documents pertaining thereto.
